Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 37-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: An apparatus comprising a gaiter seal (12) that extends along an axis, said gaiter seal (12) comprising a plurality of gaiter modules (13), each of which is a unitary structure, wherein said plurality of gaiter modules comprises first and second gaiter modules that are adjacent to each other, wherein each of said first and second gaiter modules comprises:
a first coupling section (13.1), a second coupling section (13.2), which forms a support-and-sliding element that radially supports said first and second gaiter modules and guides said first and second gaiter modules during movement thereof along said axis, said first and second coupling sections being annular coupling sections, and a gaiter section (13.3) that extends between said first and second coupling sections, wherein coupling sections of adjacent gaiter modules, including said first and second gaiter modules, are interconnected with one another along said axis, as defined within the context of Claim 45 along with all other limitations within the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753